DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit including an antenna and a power source of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  line 1 recites, “plus,” claim should be amended to recite –plug--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. [U.S. 2005/0202709].
Regarding claim 1, Campbell discloses a device for securing a plug in an outlet comprising: an encasing hood (fig. 2; 60) for releasably containing the plug (fig. 5; 105); an outlet cover (fig. 1; 10, see Par [0020]) adjacent the outlet (outlet that 10 covers); the outlet cover (10) including at least one anchoring point (fig. 1; 42, 44, 46, 48); an engaging mechanism (fig. 2; 70) on the encasing hood (60) for releasably engaging with the at least one anchoring point (42, 44, 46, 48); and a release mechanism (fig. 2; 71) on the encasing hood (60) to disengage the engaging mechanism (70) from the anchoring point (42, 44, 46, 48).

Regarding claim 2, Campbell discloses wherein the at least one anchoring point (42, 44, 46, 48) includes two recesses (42, 44, 46, 48) in the outlet cover (10).

Regarding claim 3, Campbell discloses wherein the at least one anchoring point (fig. 4; 48) includes two protruding (fig. 4; 96, 94, 94 is inside of 48 and therefore it includes 94) in the outlet cover (10).

Regarding claim 6, Campbell discloses wherein the anchoring points (42, 44, 46, 48) include one or more recessed portions (open space of 42, 44, 46, 48) and/or protruding portions in the outlet cover.

Regarding claim 7, Campbell discloses wherein the engaging mechanism (70) includes teeth (fig. 4; 94) to releasably engage with notches (notches of 42, 44, 46, 48) in the recessed portions (open space of 42, 44, 46, 48) and/or protruding portions.

Regarding claim 10, Campbell discloses a method for securing a plug to an outlet comprising the operations of: encasing the plug (105) in an encasing hood (60); engaging an engagement mechanism (70) with anchor points (42, 44, 46, 48) on an outlet cover (10); pressing release mechanisms (71) to disengage engagement mechanisms (70) from the outlet cover (10); and pulling the encasing hood (60) containing the plug (105) from the outlet cover (10) to electrically disengage the plug (105) from the outlet (outlet that 10 covers).

Regarding claim 14, Campbell discloses wherein the operation of engaging includes pressing the encasing hood (60) against the outlet cover (10) such that flexible teeth (90, 94) in the engagement mechanisms (70) snap into recesses (42, 44, 46, 48) in an outlet cover (10) when the plug (105) is inserted into electrical outlet (outlet that 10 covers).

Regarding claim 15, Campbell discloses wherein the operation of pressing includes a user pinching the release mechanism (71) such that teeth (90, 94) in the engagement mechanism (70) disengage from anchor points (42, 44, 46, 48) on the outlet cover (10).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. [U.S. 2013/0303014].
Regarding claim 1, Takagi discloses a device for securing a plug in an outlet comprising: an encasing hood (fig. 1; 130) for releasably containing the plug (fig. 3; 110); an outlet cover (fig. 10; 210) adjacent the outlet (inside space of 210); the outlet cover (210) including at least one anchoring point (fig. 11; 230); an engaging mechanism (fig. 3; 140, 150, 160, 180, fig. 5; 170) on the encasing hood (140 and 150 are on 130) for releasably engaging with the at least one anchoring point (230); and a release mechanism (150) on the encasing hood to disengage the engaging mechanism (140, 150, 160, 180, 170) from the anchoring point (230).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. [U.S. 2005/0202709] in view of Gladura et al. [U.S. 5,378,163].
Regarding claims 4, 5, 12 and 13, Campbell discloses all of the claim limitations except wherein the encasing hood includes: a first portion; a second portion matable with the first portion, the first and second portions hingedly attached; and a latching mechanism on the first portion and on the second portion to secure the first portion and the second portion around the plug [claim 4]; wherein the encasing hood includes: a first portion; a second portion matable with the first portion; and a snapping mechanism on the first portion and on the second portion to releasably secure the first portion and the second portion around the plug [claim 5] wherein the operation of encasing includes securing a latching mechanism on the encasing hood to encase the electrical plug [claim 12]; wherein the operation of encasing includes snapping a first portion to a second portion of the encasing hood to encase the electrical plug [claim 13].
Regarding claims 4, 5, 12 and 13, Gladura teaches the encasing hood (fig. 2; 13, 14) includes: a first portion (13); a second portion (14) matable with the first portion (13), the first and second portions (13, 14) hingedly attached (fig. 5; 33); and a latching mechanism (fig. 2; 24, 25) on the first portion (24 is on 13) and on the second portion (25 is on 14) to secure the first portion (13) and the second portion (14) around the plug (fig. 2; 12); the encasing hood includes (13, 14): a first portion (13); a second portion (14) matable with the first portion (13); and a snapping mechanism (24 snaps onto 25) on the first portion (13) and on the second portion (14) to releasably secure the first portion (13) and the second portion (14) around the plug (12); the operation of encasing includes securing a latching mechanism (24, 25) on the encasing hood (13, 14) to encase the electrical plug (12); the operation of encasing includes snapping a first portion (13) to a second portion (14) of the encasing hood (13, 14) to encase the electrical plug (12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the encasing hood including: a first portion; a second portion matable with the first portion, the first and second portions hingedly attached; and a latching mechanism on the first portion and on the second portion to secure the first portion and the second portion around the plug; the encasing hood including: a first portion; a second portion matable with the first portion; and a snapping mechanism on the first portion and on the second portion to releasably secure the first portion and the second portion around the plug; the operation of encasing including securing a latching mechanism on the encasing hood to encase the electrical plug; the operation of encasing including snapping a first portion to a second portion of the encasing hood to encase the electrical plug as suggested by Gladura for the benefit of improving the safety of users when operating power plugs.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. [U.S. 2005/0202709] in view of Nguyen et al. [U.S. 6,896,536].
Regarding claim 8 and 16, Campbell discloses all of the claim limitations except wherein the release mechanism includes at least one key pin to secure the release mechanism [claim 8]; wherein the operations of engaging and disengaging include inserting or removing a key pin in the encasing hood [claim 16].
Regarding claim 8, Nguyen teaches the release mechanism (fig. 1; 24, 28, 30) includes at least one key pin (fig. 2; 27) to secure the release mechanism (24); the operations of engaging and disengaging include inserting or removing a key pin (27) in the encasing hood (fig. 2; 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the release mechanism includes at least one key pin to secure the release mechanism and the operations of engaging and disengaging includes inserting or removing a key pin in the encasing hood as suggested by Nguyen for the benefit of providing improved locking strength in order to prevent accidental disengagement during operation of two connectors.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. [U.S. 2013/0303014] in view of Najera et al. [U.S. 2013/0337669] and Kurumizawa et al. [U.S. 2013/0040486].
Takagi discloses wherein the engaging mechanism (140, 150, 160, 180, 170) includes: at least one movable arm (fig. 3; 156) in the encasing hood (130); a solenoid (170, 160, 180) connected to the at least on arm (156, through 160 see fig. 13 and Par [0046]).
Takagi does not disclose servo motor, a control unit connected to the servo motor; and the control unit including an antenna and a power source.
However Najera teaches a servo motor (fig. 5; 32 see Par [0036]), a control unit (Par [0036], electrical control system) connected to the servo motor (32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate a servo motor and a control unit connected to the servo motor as suggested by Najera for the benefit of having optimum locking because a servo motor more analog which means many different positions can be selected based upon adequate signaling.
Furthermore Takagi modified by Najera still does not disclose the control unit including an antenna and a power source.
However Kurumizawa further teaches the control unit (fig. 1; 71, 75) including an antenna (fig. 1; 74) and a power source (fig. 1; 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the control unit including an antenna and a power source as suggested by Kurumizawa for the benefit of having improved latching and unlatching reaction times and also to avoid accidental disengagement.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. [U.S. 2005/0202709] in view of Kurumizawa et al. [U.S. 2013/0040486].
Campbell discloses all of the claim limitations except wherein the operations of engaging and pressing include remotely moving the engagement mechanisms with a portable electronic device.
However Kurumizawa teaches the operations of engaging and pressing (figs 5-8) include remotely moving (fig. 1; 80 controls locking wirelessly see Par [0042]) the engagement mechanisms (fig. 5; 23) with a portable electronic device (fig. 2; 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the operations of engaging and pressing include remotely moving the engagement mechanisms with a portable electronic device as suggested by Kurumizawa for the benefit of improving the locking strength in order to prevent accidental disengagement during operation of two connectors.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. [U.S. 2005/0202709] in view of Kappla et al. [U.S. 2013/0183846].
Campbell discloses all of the claim limitations except wherein the plus is a data connector.
However Kappla teaches the plug (fig. 1; 2) is a data connector (Par [0050], first sentence, QSFP plug is a data connector).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the plug being a data connector as suggested by Kappla since It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987), and also for the benefit of having an improved data connector with increased mechanical retention strength once mated to an outlet or another connector.

Allowable Subject Matter
Claims 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to disclose, teach, suggest, or provide passing a plug and attached cord through an open portion in a flexible elastomeric device the flexible elastomeric device having a first end and a second end; twisting the elastomeric device to securing the cord in a first open portion of the flexible elastomeric device; engaging a cross portion on the first end of the elastomeric device with a protruding portion on an outlet cover; and engaging a second cross portion on the second end of device to a protruding portion on an opposite side of the outlet cover combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831